The decision of this court handed down on October 24, 1930,  is hereby amended to read as follows: Order directing arbitration affirmed, with ten dollars costs and disbursements. No opinion. Young, Kapper, Scudder and Tompkins, JJ., concur; Lazansky, P. J., concurs except as to that part of the order which directs that there shall be a trial on the question of agreement for arbitration between the petitioners and Bessie Schwartz and Lubess Realty Corporation, as to which he dissents and votes to modify order by striking such provision therefrom.